Quinn-Brintnall, A.C. J.
(concurring) — I concur with the
majority’s ruling that RCW 13.32A.250 created an exclusive remedy to enforce violations of at-risk youth (ARY) *165petitions and, thus, precludes the State from filing criminal contempt charges for ARY violations.
I write separately to point out that RCW 7.21.030’s stated penalty for ARY violations7 is a criminal penalty that can be imposed only after granting a juvenile full constitutional protections following the State’s filing of a criminal contempt charge under RCW 7.21.040. Thus, as things now stand, the legislature has created an exclusive remedy for violations of ARY orders that is unenforceable because it allows for the deprivation of a juvenile’s liberty in violation of the due process protections in the state and federal constitution. In re Boot, 130 Wn.2d 553, 570, 925 P.2d 964 (1996) (“|j]uveniles charged with crimes have a right to procedural due process”); U.S. Const, amend. XTV § 1 (no state shall “deprive any person of life, liberty, or property without due process of law”); Wash. Const, art. I, § 3 (“[n]o person shall be deprived of life, liberty, or property, without due process of law”). And the State is precluded by the exclusive remedy provisions of RCW 13.32A.250 from curing this constitutional defect by filing a separate criminal contempt charge under RCW 7.21.040. Because we cannot read into a statute what the legislature has omitted, State v. King, 111 Wn. App. 430, 435, 45 P.3d 221 (2002), I concur with the majority that this case must be affirmed.

 Commitment to “juvenile detention for a period of time not to exceed seven days.” RCW 7.21.030(4).